EVERETT, Chief Judge
(concurring in the result):
Under some circumstances, a government employee or servicemember may have a reasonable expectation of privacy as to the contents of a desk or locker supplied by the Government. In such a case, he would have standing to object to the fruits of the search of such property. Cf. United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980); Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978). Even then, however, an inspection or search of the desk or locker may be quite reasonable — and so in conformity with the Fourth Amendment. For example, health-and-welfare inspections for contraband are reasonable. United States v. Middleton, 10 M.J. 123 (C.M.A. 1981). Likewise, under the facts of this case, whatever appellant’s expectation of privacy as to his credenza, the commander’s search of it in order to ascertain his whereabouts was reasonable; and the evidence derived from that search was properly admitted at his trial.